DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s 371 priority claim is hereby acknowledged of PCT/EP2017/058793 filed on 04/12/2017, which papers have been placed of record in the file.
	Applicant’s priority claim is hereby acknowledged of Indian application 201641013925 filed on 04/21/2016, European application 17165277.9 filed on 04/06/2017, and international application PCTEP2017054317 filed on 02/24/2017 which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file.  
Response to Amendment/Remarks
In a preliminary amendment filed on 10/18/2018, claims 1-4, and 6-15 were amended.  Based on a unity of invention restriction analysis claim(s) 1-15 were subject to a restriction requirement.  Applicant elected claims 1-9 without traverse.  Claims 10-15 are withdrawn.  Claims 1-9 remain pending and are examined.

Examiner’s Note – Patentably Distinct Subject Matter
While the instant application has a vast family of applications, the claims within these applications are patentably distinct from the claims in the instant application.
Examiner’s Note – Allowable Subject Matter
Claims 2-3 and 7-8 are allowable over the prior, yet remain dependent upon rejected claims and would otherwise be allowable if incorporated into the respective independent claim along with any intervening claims.
Claim Objections
Claim(s) 1-2, and 4-6 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 1:
Deletion of "the" in the phrase "initiate a registration process comprising the transmission of".
Claim 1:
The acronym “HMAC” should be written out in its first presentation. 
Claim 2:
Replacement of "for" with “and” before the word “receipt”.  
Claim 4:
The acronym “MAC” should be written out in its first presentation. 
Claim 5:
The acronym “MQTT” should be written out in its first presentation. 
Claim 5:
The acronym “URL” should be written out in its first presentation. 
Claim 6:
Deletion of "the" before the word “steps” or more succinctly removing the words “the steps”.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112 (f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



	Such claim limitation(s) is/are:	“a device registration module configured to receive the building server ID and the HMAC code from the building server, to authenticate the building server, to generate one or more of: a building server password and a digital certificate, and to transmit, for receipt by the building server, one or more of: the generated building server password, the generated digital certificate, an encrypted private key, and information indicative of a communication resource for use by the building server for communicating with the computing cloud” in claim 1 (instant specification Pg. 11 Ln. 9-18 provides the structure for each of the modules described in the claims.  Further, instant specification Pg. 45 Ln. 1 – Pg. 49 Ln. 29 discloses the algorithm sufficient for a person of ordinary skill in the art to perform the functions of the registration module);
	“an identity management module configured to receive a request to create an identity associated with the building server from the device registration module using one or more of: the building server ID and the generated building server password, and to update a memory to indicate that the building server is one of one or more building servers used by the computing cloud to monitor and control the physical environment” in claim 1 (instant specification Pg. 11 Ln. 9-18 provides the structure for each of the modules described in the claims.  Further, instant specification Pg. 45 Ln. 1 – Pg. 49 Ln. 29 discloses the algorithm sufficient for a person of ordinary skill in the art to perform the functions of the identity management module);

	“the identity management module transmits, on successful authentication, an access token for the building server to use in order to subsequently access services provided by the computing cloud” in claim 3 (instant specification Pg. 11 Ln. 9-18 provides the structure for each of the modules described in the claims.  Further, instant specification Pg. 45 Ln. 1 – Pg. 49 Ln. 29 discloses the algorithm sufficient for a person of ordinary skill in the art to perform the functions of the identity management module);

	“the device registration module authenticating the building server comprises verifying that the building server ID and HMAC code received from the building server are associated with each other” in claim 4 (instant specification Pg. 11 Ln. 9-18 provides the structure for each of the modules described in the claims.  Further, instant specification Pg. 45 Ln. 1 – Pg. 49 Ln. 29 discloses the algorithm sufficient for a person of ordinary skill in the art to perform the functions of the registration module).


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblond et al. (US 2016/0234186 A1), in view of Haghighi et al. (US 2015/005351 A1) in view of Salokanto et al. (US 2016/0182315 A1). 
Regarding claims 1 and 6, Leblond teaches:
A system for registering a building server with a computing cloud used to monitor and control a physical environment, the system comprising: 	the building server communicatively coupled with the computing cloud (Leblond, Figs. 1A, 1D, 1E depict a main controller acting as a building server to the climate control devices in a building and is connected to a cloud environment) and configured to initiate a registration process comprising the transmission (Leblond, Fig. 1D step 3, Fig. 1E step 1, ¶ 45 Ln. 14-16 depicts and discloses that the main controller sends a registration request including various information to the CASRM cloud in order to be registered) of: 	a building server ID (Leblond, ¶ 45, Ln. 11 teaches main controller ID.  Leblond, ¶ 217-218 further describe that this main controller is for a building), a device type (Leblond, ¶ 45 Ln. 11 and 33 teach controller type), and an code (Leblond, ¶ 45 Ln. 6 and 10 teaches user activation code and sending the user-provided input with the registration request); and 	the computing cloud (Leblond Fig. 1E depicts cloud environment) comprising at least: 	a device registration module configured to receive the building server ID and the  code from the building server (Leblond Fig. 1D step 3, Fig. 1E step 1 and ¶ 45 depicts and describes that the registration request, including the builder server ID and code as discussed above is sent to CASRM virtual network proxy), to authenticate the building server (Leblond Fig. Fig. 1D step 4, 1E step 2 and ¶ 45 - ¶ 46 Ln. 3 depict and disclose the that the credentials sent to the CASRM virtual network proxy are authenticated), and to transmit, for receipt by the building server, one or more of: information indicative of a communication resource for use by the building server for communicating with the computing cloud (Leblond, Fig. 1D step 8 and ¶ 46, Ln. 30-38 depict and describe that the CASRM cloud sends a registration response to the main controller to indicate to the controller that it has been added to the virtual network of the CASRM cloud to enable communication with the cloud resources), and 	an identity management module configured to create an identity associated with the building server from the device registration module using one or more of: the building server ID (Leblond, ¶ 46 Ln. 14-22 CASRM cloud creates a new virtual network edge node for the main controller which contains controller information.  Further, Leblond, ¶ 217-219 teaches that the database of the CASRM cloud that stores various information related to the main controller including its ID creating its identity), and to update a memory to indicate that the building server is one of one or more building servers used by the computing cloud to monitor and control the physical environment (Leblond, Fig. 1D steps 5-7, Fig. 1D, steps 3-6, ¶ 46 Ln. 22-36 the registered controller is added to the routing tables for other nodes in the virtual network which monitor and control building climate.  Leblond, Fig. 10E, ¶ 115 depicts and discloses an example where the system is used to control a plurality of buildings)”.
	Leblond does not, but in related art, Haghighi teaches:	“transmission of an HMAC (Haghighi, Fig. 5A, ¶ 8, and ¶ 55 teaches a device registration process where a keyed hashing of a unique device identifier is sent to a registration device as part of a process to be authenticated and receive a digital certificate);
	to generate one or more of: a digital certificate (Haghighi, Figs. 5A, 5B, ¶ 56-57 and ¶ 59 teaches generating a digital certificate and delivering it to the authenticated device that is being registered)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Leblond and Haghighi, to modify the building server registration system of Leblond to include the process to verify a keyed hash value and create a digital certificate as taught in Haghighi.  The motivation to do so would be, as stated by Haghighi, ¶ 59, to provide a device with a public key infrastructure without exposing any secure information to third parties that could access the information during manufacturing of the device.
	Leblond in view of Haghighi does not, but in related art, Salokanto teaches:
	“receive a request (Salokanto, ¶ 42 teaches receiving a request from an entity in a cloud environment to create an identity for a new digital asset instantiated in the virtual environment)”.
	 Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Leblond, Salokanto, and Haghighi, to modify the building server registration system of Leblond in view of Haghighi to include the process to receive a request to create an identity as taught in Salokanto.  The motivation to do so constitutes applying a known technique (i.e., receiving a request to create an identity) to known devices and/or methods (i.e., building server registration system) ready for improvement to yield predictable results. 
 
Regarding claim 5, Leblond in view of Haghighi in view of Salokanto teaches:
	“The system of claim 1 (Leblond in view of Haghighi in view of Salokanto teaches the limitations of claim 1 as discussed above)”. 	The combination of Leblond in view of Haghighi in view of Salokanto does not teach “information indicative of a communication resource comprises a URL”.

	wherein the information indicative of a communication resource comprises a URL (Leblond, ¶ 74-75 and the intervening table depicts and describes that in response to a request, the CASRM cloud server delivers information including a URL to monitored resources)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Leblond, Salokanto, and Haghighi, to modify the building server registration system of Leblond in view of Haghighi in view of Salokanto to include the method to transmit information to a building server using a URL as further taught in Leblond.  The motivation to do so constitutes applying a known technique (i.e., transmit information to a building server using a URL) to known devices and/or methods (i.e., building server registration system) ready for improvement to yield predictable results. 

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblond in view of Haghighi in view of Salokanto, in view of Arsenault et al. (US 2017/0237815 A1). 
Regarding claims 4 and 9, Leblond in view of Haghighi in view of Salokanto teaches:
“The system of claim 1 (Leblond in view of Haghighi in view of Salokanto teaches the limitations of claims 1 and 6, respectively, as discussed above), wherein the device registration module authenticating the building server comprises verifying that the building server ID and HMAC code received from the building server are associated with each other (Leblond, ¶ 45, Ln. 11 discloses the main controller ID which is the server to control the building.  Haghighi, ¶ 8, and ¶ 55 teaches a keyed hashing of a unique device identifier for the device being registered.  Haghighi, ¶ 56-57 teaches verifying the hash value by re-calculating the hash using the unique device identifier)”.
Leblond in view of Haghighi in view of Salokanto does not, but in related art, Arsenault teaches: 	“wherein server ID is a 64 bit MAC address (Arsenault, ¶ 7 teaches identifying a server based on its MAC address.  Arsenault, ¶ 103 gives examples of MAC address implementations including the modern EUI-64 standard which is the current 64 bit MAC address scheme)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Leblond, Salokanto, Arsenault, and Haghighi, to modify the building server registration system of Leblond in view of Haghighi in view of Salokanto to include the method to use a 64 bit MAC address as a unique identifier taught in Arsenault.  The motivation to do so is the same as the reason for creating the EUI-64 standard itself.  The original 48 bit MAC addresses were designed to uniquely identify networked devices.  However, in the modern era of internet of things devices, this labeling system could soon become exhausted.  The EUI-64 methodology allows for devices to be uniquely identified, without reuse, for many years into the future.  
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435